Title: James Ewing and Michael Swoope to the Pennsylvania Convention, 23 September 1776
From: Ewing, James,Swoope, Michael
To: Pennsylvania Convention


Dated Septr. 23d. 1776. Fort Constitution
We the Subscribers do beg Leave to recommend the Bearer Mr. James Lang Lieutenant in The Pennsylvania Battalion of Musquetry, for the Commission of Captain (there being at present a Vacancy in said Battalion). We further beg Leave to represent him as a very proper and fit Person for said Post.
James Ewing Br. Gl.Mich. Swoope Colol. 

To the Honorable Benjn Franklin Esqr President of the Convention

